Title: From George Washington to Gardoqui, 28 November 1787
From: Washington, George
To: Gardoqui, Diego Maria de



Dear Sir,
Mount Vernon November 28th 1787

I have received your letters of the 29th of October & 9th of Novr. The latter was handed to me by Colo. H. Lee, together with 4 Vols. of Don Quixote which you did me the honor to send to me. I consider them as a mark of your esteem which is highly pleasing to me, and which merits my warmest acknowledgment, I must therefore beg, my dear Sir, that you will accept of my best thanks for them.
You[r] wish to establish a permanent and sincere amity between these States and the Court of Spain is highly meritorious; and if, as you observe, no two nations apply more exactly to each other, a connexion between them upon the basis of reciprocal interest must be a very desireable event.
Altho no man could feel more pleasure and satisfaction than myself in seeing this Country form such connexions as would render it happy and flourishing, yet my being totally detached from all matters of government, entirely prevents my interfering,

with any degree of propriety, in an affair of this nature. I am far removed from, and have as little to do in the publick transactions of this State as any citizen in it; and in matters which come under the cognizance of the United States I have been careful not to have any concern, unless when called upon for information respecting any subject which was connected with my publick employment during the war.
I shall be exceedingly sorry to see you obliged to abandon an object which has in view the interest and advantage of both our countries, and I cannot yet despair of their being connected in such a manner as to ensure a mutual benefit. With Sentiments of the Most perfect consideration And respect I have the Honor to be, Dear Sir—Yr Most Obedt and very Hble Servant

G. Washington

